Name: Council Regulation (EEC) No 1572/83 of 14 June 1983 fixing the minimum price for soya beans for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/ 12 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1572/83 of 14 June 1983 fixing the minimum price for soya beans for the 1983/84 marketing year HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the minimum price for soya beans referred to in Article 2 (4) of Regula ­ tion (EEC) No 1614/79 shall be 49,43 ECU per 100 kilograms. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1984/82 (2), and in parti ­ cular Article 2 (4) thereof, Having regard to the proposal from the Commis ­ sion (3 ), Whereas Article 2 (4) of Regulation (EEC) No 1614/79 provides that the Council shall each year fix a minimum price for soya beans ; whereas the price is fixed so as to guarantee sales for bean producers at a price as close as possible to the guide price, taking into account market fluctuations and the cost of transporting the beans from the produc ­ tion areas to the processing areas ; Whereas, in order to achieve the abovementioned objective , this minimum price must be fixed for a standard quality and a well-defined marketing stage , Article 2 The price referred to in Article 1 shall apply to beans which meet the criteria referred to in Article 2 of Council Regulation (EEC) No 1571 /83 of 14 June 1983 fixing the guide price for soya beans for the 1983/84 marketing year (4). The said price shall relate to goods ready for dis ­ patch from the production areas . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No L 190, 28 . 7 . 1979, p . 8 . (2) OJ No L 215 , 23 . 7 . 1982, p . 7 . P) OJ No C 32, 7 . 2 . 1983 , p . 17 . (4) See page 1 1 of this Official Journal .